DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8, 10, 11, 14, 16-20, 22, 23 in the reply filed on 4/9/21 is acknowledged.
Claims 9, 12, 13, 15, 21, 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the wording of the claim due to the use of “synchronization or trigger signals” whether the claims requires information from only 1 of the stage, ETL, or clock of all 3. For the purposes of examination, the examiner has assumed only 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0199935).
As to claim 1, Chen teaches an apparatus for performing an additive manufacturing operation [0003] to form a structure by processing a photopolymer resist material, the apparatus comprising: a laser source (110) for generating a laser beam [0041]; a tunable mask (130) for receiving the laser beam, wherein the tunable mask comprises an optically dispersive element; the tunable mask being configured to split the laser beam into a plurality of emergent beams, wherein each said emergent beam emerging from the tunable mask (130) comprises a subplurality of beamlets of varying or identical intensity, and wherein each said beamlet emerges from a unique subsection of illuminated regions of the tunable mask as it is a DMD mask[0004, 0039-0041, 0053, 0056]; a collimator (140) for collecting and collimating at least one of the emergent beams from the tunable mask to form a collimated beam [0043]; one or more focusing elements (150) to focus the collimated beam into a focused beam which is projected as a focused image plane on or within the photopolymer resist material [0044], wherein the tunable mask, the collimator, and the focusing elements are so oriented and positioned as to create the same optical path length between the tunable mask and the image plane for all optical frequencies of the laser beam [Fig 3]; and wherein the focused beam simultaneously illuminates a layer of the photopolymer resist material [0031, 0048, 0049, Fig 3].  
As to claim 2, Chen teaches the incident aperture of the collimator is large enough to collect all wavelengths contained within a single one of the emergent beams emerging from the tunable mask but sufficiently small to block all wavelengths of all other ones of the emergent beams [0043, Fig 3].  
As to claim 3, Chen teaches the collimator comprises a concave mirror [0043, Fig 3].  
As to claim 4, Chen teaches comprising a motion stage to support and move the resist material relative to the focused image plane [0031, 0032].  
As to claim 5, Chen teaches comprising a motion stage to support the one or more focusing elements and to axially move the focused image plane toward or away from the resist material [0032].  
As to claim 7, Chen teaches comprising a power monitoring system to monitor the power of at least one of the emergent beams emerging from the tunable mask that are not focused on the resist material [0033, 0050. Fig 3]. 
As to claim 10, Chen teaches the tunable mask comprises a digital micromirror device (DMD) [0004, 0039-0041, 0056].  
As to claim 14, Chen teaches an imaging system using an incoherent optical source (111) to monitor the focused beam illuminating the photopolymer resist material [0045].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0199935) in view of Jiang (Fast 3-D temporal focusing microscopy using an electrically tunable lens)
As to claim 6, Chen at least one of the one or more focusing elements comprises a lens [Claim 10, 0026, 0031] tuned with a GVD [0045-0048], but does not mention the use of an ETL.
Jiang teaches microscopy configurations and notes that ETL was faster and resulted in a better image than GVD scanning methods [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Chen, as suggested by Jiang, in order to obtain a better image and perform scanning faster. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0199935) in view of ThorLabs (Variable Beamsplitter/Attenuator). 
As to claim 8, Chen teaches a power control unit including one of: a half-wave plate [0035] followed by a polarizing beam splitter to control the power of the beam received by the tunable mask [0036], but does not explicitly state that half-wave plate is rotating.
ThorLabs teaches that a rotating half-wave plate combined with a beam splitter allows the user to continuously vary the transmitted intensity and split ratio of the polarized beam of light [Paragraphs 1 and 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Chen and made the half-wave plate rotatable, as suggested by ThorLabs, in order to continuously vary the transmitted intensity and split ratio of the polarized beam.	
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0199935) in view of Chung (US 2017/0087766). 
As to claim 11, Chen teaches a control unit to tune the DMD upon receiving a trigger signal [0029, 0031, 0032], but does not explicitly state from an internal or external clock.
Chung teaches a method of laser processing [0004, Abstract] wherein the DMD is controlled based on exposure time which would require some external or internal clock as this optimizes fabrication of the end product [0055, 0067, 0070]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Chen and controlled the DMD based on signals from a clock, as suggested by Chung, in order to optimize fabrication of the end part. 
Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0199935) in view of Den Boef (US 2011/0085726). 
As to claim 16, Chen teaches the apparatus for performing an additive manufacturing operation to form a structure by processing a photopolymer resist material [0003], the apparatus comprising: a laser source (110) for generating a pulsed laser beam [0041]; a tunable mask (130) for receiving the pulsed laser beam, wherein the tunable mask includes a digital micromirror device (DMD) including a plurality of independently controllable pixels that may be turned on or off [0004, 0039-0041, 0056]; the tunable mask being configured to split the pulsed laser beam into a plurality of emergent beams, wherein each said emergent beam emerging from the tunable mask comprises a subplurality of beamlets of varying or identical intensity, and wherein each said beamlet emerges from a unique pixel [0004, 0039-0041, 0056]; 
Chen does not explicitly state that only 1 of the emergent beams is collimated and the collimator blocks the wavelengths of the other beams.
Den Boef teaches a tunable wavelength illumination system [Abstract] wherein the wavelengths outside the desired range are filtered out by the collimator [0010-0012, 0057, 0058] in order to improve alignment and optimize the wavelengths for processing [0007]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus and had the collimator only collimate the wavelengths of one of the beams, as suggested by Den Boef, as filtering the wavelengths allowed for wavelength optimization and better alignment. 
As to claim 17, Chen teaches the tunable mask is capable of being oriented at such an angle to the pulsed laser beam being received as to generate a blazed grating condition for the center wavelength of the pulsed laser beam being received [0029, 0030].  
As to claim 18, Chen teaches comprising a power monitoring system to monitor the power of at least one of the emergent beams emerging from the tunable mask that are not used to generate the focused image plane [0033, 0050. Fig 3]. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0199935) in view of Den Boef (US 2011/0085726), as applied to claims XXX, and in further view of ThorLabs (Variable Beamsplitter/Attenuator). 
As to claim 19, Chen teaches a power control unit including one of: a half-wave plate [0035] followed by a polarizing beam splitter to control the power of the beam received by the tunable mask [0036], but does not explicitly state that half-wave plate is rotating.
ThorLabs teaches that a rotating half-wave plate combined with a beam splitter allows the user to continuously vary the transmitted intensity and split ratio of the polarized beam of light [Paragraphs 1 and 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Chen and made the half-wave plate rotatable, as suggested by ThorLabs, in order to continuously vary the transmitted intensity and split ratio of the polarized beam.	
Claim 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0199935) in view of Den Boef (US 2011/0085726), as applied to claims XXX, and in further view of Chung (US 2017/0087766). 
As to claims 20 and 23, Chen teaches a control unit to tune the DMD upon receiving a trigger signal [0029, 0031, 0032], but does not explicitly state from an internal or external clock.
Chung teaches a method of laser processing [0004, Abstract] wherein the DMD is controlled based on exposure time which would require some external or internal clock as this optimizes fabrication of the end product [0055, 0067, 0070]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Chen and controlled the DMD based on signals from a clock, as suggested by Chung, in order to optimize fabrication of the end part. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0199935) in view of Den Boef (US 2011/0085726), as applied to claims XXX, and in further view of Jiang (Fast 3-D temporal focusing microscopy using an electrically tunable lens)
As to claim 22, Chen at least one of the one or more focusing elements comprises a lens [Claim 10, 0026, 0031] tuned with a GVD [0045-0048], but does not mention the use of an ETL.
Jiang teaches microscopy configurations and notes that ETL was faster and resulted in a better image than GVD scanning methods [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742